department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list hri iki ree rekekrerieeee re kee re rererree khkkkkek aker eere rerer er eerekereerer kerikeri erereereerer attn keke ererereerereerereakrereer aug sqqp fie --f rik - legend employer m hike rhr ieee ree ii re reeeeerer eee agreement a khaki kerrier rr erika rererererererrerkererraker kaki kerr kerr err errata erik eere rerererrereeereree fak iki kare retr er rii eir err uareirererekrrererrrer keke kerr ere re eere rear re rr eeerikerrrreeekraeearke re local a miki hii ii kirke ree rarreeerertkerrerrieeererereikrrrerkrrer fri aki keke ere rrr eritrea rrr ree ererrreerererer plan xx - katie kek ree ere ree eir ree eeererieaeereeekrerrerereek group b employees kkk kk kreerkr eer eererearreeir er eere err dear krekekrerkeeekrrekrkeerkee this letter is in response to your request for a private_letter_ruling which was dated date and supplemented by correspondence dated date date and date which was submitted on your behalf by your authorized representative you request rulings concerning the federal_income_tax consequences of an eligible employee’s exchange of up to five days of unused sick leave in exchange for a contribution to plan x the following facts and representations have been submitted on your behalf employer m is an organization exempt from federal_income_tax under sec_501 of the code effective date employer m established plan x for the benefit of its eligible union and nonunion employees plan x is a discretionary defined_contribution_plan with a salary deferral feature although employer m also maintains a defined_benefit_plan for its eligible both plans are designed to meet the employees only plan x is the subject of this ruling hk kia kk keke kkk kier eee keke keke eerereke internal_revenue_code and requirements of sec_401 of the nondiscrimination requirements set forth in sec_401 of the code are subject_to the employer m employs both union and nonunion employees the union employees are represented by local a employer m and local a entered into agreement a covering the period accrual and usage of sick leave is covered in section from through of agreement a which provides in part as follows under agreement a a union employee working after date will generally eam days of sick leave each year the employee may use these days for iliness injury or doctor’s and dental appointments the employee may accumulate up to unused sick leave days sick leave in excess of days is forfeited oo neither an active employee a terminated employee nor a retiree hired after date may receive cash in lieu of unused sick leave an employee hired before date is entitled to a cash payment based on unused sick leave if the employee remains with employer m until retirement under the provisions of agreement a but the amount of the cash payment kekkikkekekrekekkekerekrekeeekerereekeekkkkekeekeer cannot exceed percent of the retiree’s regular daily rate of pay immediately prior to retirement multiplied by percent of the retiree’s accrued sick leave as of date employer m also provides a death_benefit to the surviving beneficiary of a union employee who dies while working for employer m and the amount of this benefit is based on the decedent’s accumulated sick leave at the date of death the last provision of section of agreement a states that subject_to the receipt of a favorable private_letter_ruling from the internal_revenue_service days of sick leave may elect to a employees who have accrued days of unused sick leave to the employer's qualified contribute up to defined_contribution_plan at the rate of of the employee’s regular gross pay for the days such contributions shall be on a pre-tax basis and are subject_to sec_415 limits and applicable nondiscrimination_rules as defined by erisa the irs and applicable law percent b all contributions made by group b employees to plan x are the property of the group b employees and transfer to the group b employees upon separation from employment in compliance with this portion of agreement a employer m proposes to implement the sick leave exchange program that will permit employees who have accumulated days of sick leave to elect to contribute up to five days of unused sick leave to plan x at the rate of percent of the employee’s regular gross pay the employee would be fully vested at all times in the contributions made to plan x under the sick leave exchange based on the foregoing facts and representations you have requested the following rulings under code sec_451 the proposed sick leave exchange program permitting the exchange of up to five days of unused sick leave for employer m’s contribution to plan x will not result in actual or constructive receipt of income to any employee of employer m who has accumulated sufficient sick leave days and is otherwise eligible to participate in the program f- the proposed contribution by employer m to plan x on behalf of a group b employee who has elected to exchange up to five days of unused sick leave is not a contribution made pursuant to a salary reduction agreement within the meaning of code sec_401 and sec_1_401_k_-1 of the income_tax regulations rather fork kk iki kai aik ir kirke eker ir kee kerekkekekekeek employer m’s contribution to plan x in exchange for unused sick leave is employer_contribution a nonelective the proposed contribution by employer m to plan x pursuant to an employee’s election under the sick leave exchange program is not includible in the employee's gross wages for purposes of the federal_insurance_contributions_act fica under code sec_3121 sec_451 of the code and sec_1_451-1 provide that under the cash_receipts_and_disbursements_method of accounting an amount is includible in gross_income when actually or constructively received sec_1_451-2 provides that income is constructively received in the taxable_year during which it is credited to the taxpayer's account set apart for the taxpayer or otherwise made available so that the taxpayer may draw upon it at any time however income is not constructively received if the taxpayer's control of its receipt is subject_to substantial limitations or restrictions currently employees may accumulate up to days of unused sick leave unused sick leave in excess of days is forfeited employees or their beneficiaries hired before date may receive cash based on a formula set forth in agreement a in lieu of unused sick leave if they die while employed by employer m or if they retire employees hired after date and employees hired before that date but who terminate employment other than by death or retirement are not entitled to receive payment for accumulated but unused sick leave in this proposed transaction unused accumulated sick leave will be used by the employee as needed accumulated for future use exchanged for a contribution to the plan or forfeited if the number of unused days exceed sec_90 the sick leave exchange program does not give eligible employees the right to receive payment for unused sick leave a contribution to an employee's account under plan x as a result of the sick leave exchange program is not income credited to the taxpayer’s account under sec_1_451-2 therefore with respect to ruling_request number one we conclude that the proposed exchange will not result in actual or constructive receipt of income under sec_451 of the code by an eligible_employee in ruling_request number two you have requested a ruling that the proposed contribution by employer m to plan x on behalf of the group b employee who has elected to exchange up to five days of unused sick leave is not a contribution made pursuant to a salary reduction agreement within the meaning of code sec_401 and sec_1_401_k_-1 of the income_tax regulations rather employer m’s contribution to plan x in exchange for unused sick leave is a nonelective employer_contribution kkh khim kkek eker ek ee kee eeker sec_401 of the code provides in pertinent part that a qualified_cash_or_deferred_arrangement is any arrangement which is part of a profit sharing plan or stock bonus rural_cooperative_plan which meets the plan a pre-erisa_money_purchase_plan or a requirements of sec_401 and under which a covered_employee may elect to have the employer make payments as contributions to a_trust under the plan on behalf of the employee or to the employee directly in cash sec_1_401_k_-1 of the income_tax regulations provides that a cash or deferred election is any election by an employee to have the employer either a provide an amount to the employee in the form of cash or some other taxable benefit that is not currently available or b contribute an amount to a_trust or provide an accrual or other benefit under a plan deferring the receipt of compensation a cash or deferred election includes a salary reduction agreement between an employee and employer under which a contribution is made under a plan only if the employee elects to reduce cash compensation or to forgo an increase in cash compensation sec_1_401_k_-1 of the income_tax regulations defines nonelective contributions as employer contributions other than matching_contributions with respect to which the employee may not elect to have the contributions paid to the employee in cash or other_benefits instead of being contributed to the plan sec_1 m - f defines matching_contribution any employer a defined contribution including a contribution made at the employer’s discretion to contribution plan on account of an employee’s contribution to a plan maintained by the employer b any employer_contribution including a contribution made at the employer's discretion to a defined_contribution_plan on account of an elective_deferral as defined in sec_1_402_g_-1 and c any forfeiture allocated on the basis of employee contributions matching_contributions or elective contributions a as under the sick leave exchange proposal an employee who becomes entitled to days of sick leave during the year will first be able to use these days for appropriate sick leave purposes if the employee does not use all of these days and the employee has at least and less than days of accumulated sick leave days the employee would be able to either a add all of the unused days to the employee’s accumulated sick leave up to a maximum of days or b exchange up to five of the unused days for a contribution by employer m to plan x and accumulate the remainder if any once an employee ha sec_90 days of accumulated sick leave the employee's only options for additional unused sick leave would be to either a forfeit the additional leave or b exchange up to five days of the unused sick leave for a contribution in either case the employee’s current cash compensation would not by employer m to plan x kkh kk ikea hear eike eker eker be affected by the choices because the sick leave exchange program does not give eligible employees the right to receive payment for unused sick leave because the group b employee will not have the option to receive additional cash or any other taxable benefit in lieu of additional plan x contributions the choice between the two options discussed above is not a cash or deferred election therefore in view of the foregoing we conclude with respect to ruling_request number two that the contribution to plan x in exchange for unused sick leave is a nonelective employer_contribution rather than a cash or deferred election with regards to ruling_request number three sec_3121 provides in general that the term wages shall not include any payment made to or on behalf of an employee or his beneficiary from or to a_trust described in sec_401 of the code however sec_3121 states that wages includes any employer_contribution under a qualified_cash_or_deferred_arrangement as defined in sec_401 to the extent the contribution was not included in the employee’s gross_income under sec_402 in the proposed transaction amounts contributed by employer m to plan x pursuant to a nonelective employer group b employees’ election under the sick leave exchange is contribution and not a contribution under a qualified_cash_or_deferred_arrangement as defined in sec_401 therefore the general_rule under sec_3121 of the code applies and we conclude that the proposed contribution by employer m to plan x pursuant to group b employees’ election under the sick leave exchange program is not includible in the employee’s gross wages for fica purposes under code sec_3121 except as specifically ruled on above no opinion is expressed as to the federal tax consequences of the above transaction under any other provision of the code this letter expresses no opinion as to whether plan x satisfies the requirements for qualification under sec_401 of the code the determination as to whether a plan is qualified under sec_401 is within the jurisdiction of the appropriate area office of the internal_revenue_service this ruling is directed only to the taxpayer who requested it and applies only to plan x sec_6110 of the code provides that it may not be used or as proposed in this ruling cited by others as precedent hkkkkkk hakkar ere kerr erereee a copy of this ruling has been sent to your authorized representative in accordance with a power_of_attorney on file in this office letter please contact har earikkrkara rra re rare t ep ra t at rrereeeereea ere re if you have any questions regarding this sincerely yours joyce e floyd manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of this letter notice
